UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------x
UNITED STATES OF AMERICA,
                                                                          19-cr-852 (PKC)

                -against-                                                      ORDER

ANTONIO ALICEA,
                                  Defendant.
-----------------------------------------------------------x

CASTEL, U.S.D.J.

               The Court has received an application for temporary release from Antonio Alicea,

a pretrial detainee. He is charged in a three-count superseding indictment with being a felon in

possession of, among other things, a nine-millimeter Tanfoglio semi-automatic pistol. The

incident leading to the charges is alleged to be a non-fatal shooting in which Alicea was a

participant.

                At a previous appearance before this Court, his lawyer stated as follows:

                Mr. Alicea was interviewed by pretrial on Friday, but we reserved seeking
                his release because, in all candor, there’s a very serious history of mental
                health issues for Mr. Alicea, and we're trying to identify placement for him.
                I'm working with our social workers this week.

(12/9/19 Tr. at 5.)

                By noon on April 16, 2020, Alicea’s counsel shall transmit to the Court a

description of the “very serious history of mental health issues” referred to in the above-

quoted hearing and any proposed “placement” for Alicea, or other proposed conditions of

release, including where and with whom he would reside.

                The government shall file a plenary response to the application for

temporary release by April 17, 2020 at 3 p.m.
                There will be a telephonic hearing on April 20, 2020 at 12 p.m. The call-

in information is as follows:

                Dial-in: (888) 363-4749
                Access Code: 3667981

                SO ORDERED.




Dated: New York, New York
       April 14, 2020




                                               -2-
